DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Stephany Small on 02/16/2021.









23.  The kit according to claim 1, wherein the fixing liquid is a mixed aqueous solution of 2 to 4% w/v formaldehyde phosphate buffer or paraformaldehyde phosphate buffer, 0.5 to 2% w/v KOH or NaOH, and 5% to 25% v/v octylphenolpoly(ethyleneglycolether) or polyoxyethylene sorbitan monolaurate nonionic surfactant.

24.  The kit according to claim 2, wherein the fixing liquid is a mixed aqueous solution of 2 to 4% w/v formaldehyde or paraformaldehyde, 0.5 to 2% w/v KOH or NaOH, and 5 to 25% v/v octylphenolpoly(ethyleneglycolether) or polyoxyethylene sorbitan monolaurate nonionic surfactant.

Claims 1, 2, 16, 21-32, 34 and 35 are allowed.

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:  The amendments filed 02/08/2021, incorporate subject matter from Claim 33 into Claim 1.  Consistent with the prior action, the subject matter of Claim 33 was found to be free of the art in that a survey of the prior art, did not uncover any reason or teaching as to why the ordinary artisan would compile/use a bleaching agent comprising a mixed solution of hydrogen peroxide aqueous solution, acetone and ethylene glycol or a mixed solution of hydrogen peroxide aqueous solution, ethanol and ethylene glycol.  Slater et al. (2009), of record, teaches treatment of a fixed tissue specimen with ethanol followed by 0.3% hydrogen peroxide (Pg. 11, Column 2, Lines 16-19) but does not teach or suggest the inclusion or use of ethylene glycol.  Vincek et al. (EP 1505871B1), cited in the IDS, teaches the use of polyethylene glycol)/PEG, ethanol and acetone in the preservation of tissue specimens (Pg. 9, Table 1) but does not teach or suggest the inclusion or use of ethylene glycol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        02/16/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653